PER CURIAM:
In its petition for rehearing, Rodman Corporation and others request us to reconsider our decision “to provide that the FPC (i) include a component for federal incomes taxes liability in the nationwide rate, (ii) eliminate the deduction of federal income tax credits from the nationwide average rate, or (iii) make ‘crystal clear’ that a de novo review of federal income tax in the current biennial review proceeding in FPC Docket No. RM 75-14 is permissible.”
We agree that our decision should in no way be construed to foreclose a de novo review of federal income tax in the current biennial review proceeding in FPC Docket No. RM 75-14.
It is ordered that the petitions for rehearing filed in the above entitled and numbered cause be and the same are hereby denied.